Judgment unanimously reversed on the law and facts and new trial granted. Memorandum: During the course of the trial a member of the State Police refreshed his recollection from time to time by referring to a report, ostensibly prepared by him, to his superior officer. Upon cross-examination the witness admitted the use of the report and defense counsel demanded the right to examine the report. Upon objection by the District Attorney, inspection was denied by the court except to the limited extent agreed to by the District Attorney. Defense counsel properly refused to accept the offer. *1051Under the circumstances such ruling was improper. (People v. Gezzo, 307 N. Y. 385, 392-394.) The defense counsel should have been accorded the right to examine the memorandum used to refresh the witness’ recollection. (Cf. Fisch, New York Evidence, § 333; People v. Gezzo, supra.) (Appeal from judgment of Herkimer County Court convicting defendant of burglary, third degree, and grand larceny, second degree.) Present — Bastow, J. P., Goldman, Halpern, MeClusky and Henry, JJ.